Citation Nr: 0430146	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to tobacco use during service or nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran's claim was received in 
April 1998.  The veteran's statement received in October 1999 
is construed (as essentially noted by the RO in the April 
2003 statement of the case) as a notice of disagreement, and 
a statement of the case was issued in April 2003.  The 
veteran's substantive appeal was received in May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he began smoking 
cigarettes during service and consequently became nicotine 
dependent.  He also states that he developed respiratory 
disorders due to tobacco use during service or nicotine 
dependence acquired in service.

For claims filed prior to June 1998 (as in this case), direct 
service connection of disability may be established if the 
evidence shows that injury or disease resulted from tobacco 
use during active service.  VAOPGCPREC 2-93.  A determination 
as to whether service connection for a disability 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and, 
therefore, as secondarily service connected pursuant to 38 
U.S.C.A. § 3.310(a) depends on whether acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudicative personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97.

The Board observes that a service medical record (apparently 
dated in October 1943) noted that the veteran used a 
"moderate" amount of tobacco.  The veteran's sister has 
stated that the veteran did not smoke prior to service.  The 
veteran has stated that he stopped smoking in the 1970s; he 
was first diagnosed with a respiratory disability in the 
1990s.

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination that addresses his 
contentions concerning this issue.  38 C.F.R. § 3.159 (c)(4).

As such, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination to determine if he meets 
(or previously met) the criteria for 
nicotine dependence.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests should be accomplished, 
as determined by the examiner.  If the 
examiner determines that the veteran 
meets the diagnostic criteria for 
nicotine dependence (based on criteria 
set forth in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1994)), the examiner should 
determine if it is as likely as not that 
the veteran became dependent on nicotine 
while in service.  The examiner should 
then determine if it is as likely as not 
that the veteran's respiratory disorders 
are due to the direct, unbroken 
continuation of the nicotine dependence 
that had begun in service, or whether it 
is as likely as not that the veteran's 
respiratory disorders are causally linked 
to his tobacco use during service.  The 
medical basis for any opinions expressed 
should be clearly established for the 
record.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




